Warner, J.
The charge of the Court to the jury, “ That it was doubtful whether the order of the defendant made Tate his agent to purchase the corn,” was error, under the provisions of the 3183d section of the Code. According to the evidence in the case, as disclosed by the record, the Court should have charged the jury as to the ratification, by defendant, of the sale of the corn, by plaintiff to the defendant.
Let the judgment of the Court below be reversed.
Lochbane, C. J., concurred, he said, for different reasons, but furnished no opinion.